Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron W Beddard reg 46,545 on 3/20/2021.

The application has been amended as follows: 
5. (Currently Amended) The diagnostic system for the power conversion apparatus according to claim 1, wherein an alert to an abnormality in the semiconductor device is issued from the magnitude relationship between the junction temperatures Tj 1 and Tj2 with the preset Tjmax assumed as [[a]] the reference value.

6. (Currently Amended) The diagnostic system for the power conversion apparatus according to claim 1, wherein an alert to an abnormality in a cooling system of the power conversion apparatus is issued from the magnitude relationship between the junction temperatures Tj 1 and Tj2 with the preset Tjmax assumed as [[a]] the reference value.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

wherein junction temperatures of the semiconductor device are calculated from the numerical data about the difference between the first time and the reference time and the numerical data about the difference between the second time and the reference time; 
wherein the junction temperatures include an average junction temperature Tj 1 of a plurality of semiconductor chips included in the semiconductor device and a local junction temperature Tj2 of only part of the plurality of semiconductor chips; and 
wherein the power conversion apparatus is controlled from a magnitude relationship between the junction temperatures Tj 1 and Tj2 with preset Tjmax assumed as a reference value.

Claims 5 and 6 are also allowed for further limiting allowed claim 1.

Regarding claims 7 and 15 the prior art of record does not teach the following limitations in combination with the entirety of claims 7 and 15:
a first temperature is determined on the basis of the first delay time, and the first temperature is compared with a first threshold, a second temperature is determined on the basis of the second delay time, and the second temperature is compared with a second threshold, first control is exercised if the first temperature exceeds the first threshold, and second control is exercised if the first temperature does not exceed the first threshold and the second temperature exceeds the second threshold.

Claims 8 and 10-14 are also allowed for further limiting allowed claim 7.

The following relevant art was found based on the updated search:

Laudurner (8,610,406) teaches the power semiconductor switch is switched OFF or kept switch switched OFF if the temperature difference between a first temperature of the first temperature sensor and a second temperature of the second temperature sensor is greater than or equal to a switching-OFF threshold temperature difference which depends, following an inconstant first function, on the voltage drop across the power semiconductor switch between the first load terminal and the second load terminal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867